10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cr-01184-JLS Document17 Filed 04/15/21 PagelD.27 Page 1of5

 

 

APR 1S 202

 

 

UNITED STATES DISTRICT COURT

SCUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, Case No, 2tcerll84-JLs
Plaintiff, INFORMATION
Vv. ' | Title 18, U.S.C., Sec. 1343 - Wire
Fraud; Title 18, U.S.C., Sec.
JASON HARRINGTON, 981(a) (1) (C), and Title 28,
; U.S.C., Sec 2461 (c}) — Criminal
Defendant. Forfeiture

 

 

 

 

The United States charges:
| Introductory Allegations

1. The provenance of a work of art is a historical record of its
creation, ownership, custody, and location. Typically, the provenance
includes records of transactions by which a work of art changed
ownership, custody, and location. The provenance of a work of art
affects claims about the authenticity of a work, that is, whether a work
of art is by the hand of a particular artist. Accordingly, the
provenance of a work of art also affects the value of a work of art.

Z. Richard Hambleton was an artist based in New York, New York,
best known for painting a black-silhouetted figure, known as

the Shadowman, directly on the streets of New York. Hambleton eventually

AJGA:inlv:San Diego:4/14/21

 

 

 
10
11
12
13
14
15
16
17
18
219
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cr-01184-JLS Document 17 Filed 04/15/21 PagelD.28 Page 2 of 5

transitioned from street art to producing paintings, many of which are
in the collections of museums across the United States.

3. Barkley Hendricks was an artist known for portraits of African
Americans; typically with monochromatic backdrops, that captured the |
fashion and hairstyles of the 1960s and 1970s.

| Counts 1-5: Wire Fraud
(18 U.S.C. § 1343)

4. Paragraphs 1 through 3 of the Introductory Allegations are
realleged and incorporated by reference.

5. Beginning as. early as 2018 and continuing up to and including
at least 2019, within the Southern District of California and elsewhere,
defendant JASON HARRINGTON, knowingly and with the intent to defraud,
devised a material scheme to defraud victims and to obtain their money
and property by means of materially false and fraudulent pretenses,
representations and promises, and by intentional concealment and
omission of material facts.

| Purpose of the Scheme

6. It was the purpose of the scheme for defendant JASON HARRINGTON
to unlawfully enrich himself by obtaining money from individuals by
making materially false and fraudulent representations, and by the
concealment of materials facts, concerning, ‘among other things, the
source and authenticity of certain art purportedly created by Richard
Hambleton and Barkley Hendricks. | |

Methods and Means

7, The methods and means by which defendant JASON HARRINGTON

sought to accomplish the purpose cf the scheme included, among others,

the following:

 

 
10
11
12
13
14
15
16

1?

° 18

19
20
21
22
23
24
25
26
27

28

to Bh

 

 

Case 3:21-cr-01184-JLS Document 17 Filed 04/15/21 PagelD.29 Page 3 of 5

a. Defendant HARRINGTON sold, or attempted to sell,
fraudulent art that he represented were genuine pieces created by Richard
Hambleton and Barkley Hendricks. In fact, as defendant HARRINGTON knew,
the pieces were fake and had not been created by Hambleton or Hendricks.

b, Defendant HARRINGTON offered to sell the fraudulent art
to prospective buyers, including auction houses, art galleries, and
individuals.

Cc. To make the fraudulent art appear authentic, defendant
HARRINGTON made false statements to prospective buyers regarding the
provenance of the art. To support these false statements, defendant |
HARRINGTON, among other things: (1} provided prospective buyers with a
fake letter purportedly signed by the individual who obtained the art;
(2) altered images, using publicly available images of Hambleton, to
make it appear that the individual who purportedly obtained the art knew
Hambleton; and {3) instructed an individual to speak with a prospective
buyer and falsely claim to have obtained the art from Hambleton.

Interstate Wires |
8. On or about the dates listed below, within the Southern
District of California and elsewhere, defendant JASON HARRINGTON, for
the purpose of executing an essential part of the aforesaid scheme to
defraud, caused to be transmitted by wire in interstate and foreign

commerce certain writings, signs, and signals described below, to wit:

 

 

 

 

 

 

 

 

“Count: | Date... + ‘Item Transmitted ae Ee IS
1 9/4/19 |An email from gemini. Sky, hegmail. com to T. P. about
mailing a purported Hendricks piece. .
2 9/9/19 |An email from gemini.sky.h@gmail.com to T.P. about
tracking information. ©
3 10/3/19 |A $19,970 wire transfer from D.A.’s Wells Fargo
account to Harrington’s JP Morgan Chase account.

 

 

 

 
10
11

12

13

14
15
16
17
18
19
20
2i
22
23
24
aa
26
27
28

 

 

Case 3:21-cr-01184-JLS Document 17 Filed 04/15/21 PagelD.30 Page 4 of 5

 

4 10/25/19|/A text ‘message from Harrington to M.K. about
scheduling a telephone call with Harrington’s

purported wife.

5 10/27/19/A text message from Harrington to M.K. about the

provenance of purported Hambleton paintings.

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343.
FORFEITURE ALLEGATION

9. The allegations contained in Counts 1 through 6 of this
Indictment. are re-alleged and incorporated by reference for the purpose
of alleging forfeiture to the United States pursuant to Title 18, United
States Code, Section 981 (a) (1) (Cc) and Title 28, United States Code,
Section 2461(c). |

. 10. Upon conviction of one or more of the offenses set forth in
Counts 1 through 6, defendant JASON HARRINGTON shall forfeit to the
United States any property, real or personal, which constitutes or was
derived from proceeds traceable to such violation.

ll. If any of the above-described forfeited property, as a result
of any act or omission of defendant HARRINGTON cannot be located upon
the exercise of due diligence; has been transferred or sold to, or
deposited with, a third person; has been placed beyond the jurisdiction
of the Court; has been substantially diminished in value; or has been
commingled with other property which cannot be subdivided without
difficulty, it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853{p), made appiicable herein by Title 28,
United States Code, Section 2461(c),

//
//
//
/f

 

 
10
i1
12
13
14
15
16
17
18
19
20
21

22

23]

24
25
26
27

28

 

 

Case 3:21-cr-01184-JLS Document 17 Filed 04/15/21 PagelD.31 Page 5 of 5

to seek forfeiture of any other property of Defendants up to the value

of the property described above subject to forfeiture.

All pursuant to Title 18, United States Code, Section 981(a}{1) (Cc)

Title 28,

April 14,

DATED

United States Code,

2021

Section 246l(c).

RANDY S$. GROSSMAN
Acting United States Attorney

ANDREW J. GALVIN
Assistant U.S. Attorney

, and

 

 

 

 
